DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2022 & 8/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 12, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roser et al. (WIPO Publication # WO2018/068990A1) in view of Kennedy et al. (US Patent # 5,210,377).
Regarding Claim 1, Roser discloses an assembly (i.e. wiring harness 23) for an electric system, comprising: an electric cable (i.e. cables 24, 25, 26, 27, 28); and a seal element (i.e. cable sheathing 1 w/ first sealing/closure portion 2 & second sealing/closure portion 3) circumscribing and configured integral with the electric cable (Fig. 9-17; Abstract; Paragraphs 0025, 0026, 0037, 0046-0050, 0058-0072).
Roser does not explicitly disclose that the seal element comprises a conductive polymer composite material.  
Kennedy teaches that the seal element (i.e. conductive shielding 4) comprises a conductive polymer composite material (i.e. two-layer composite insulation comprising a conductive particle-filled polymer) (Column 1, line 52- Column 2, line 24; Column 3, line 29-42).
Kennedy teaches that it is well known in the art of electric cables to use conductive polymer composite materials in order to provide good crush resistance and dielectric properties to the cable. It would have been obvious to one skilled in the art to use such a conductive polymer composite material for the seal element of Roser, as taught by Kennedy, in order to provide good crush resistance and dielectric properties to the cable. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3, Roser discloses that the electric cable (i.e. cables 24, 25, 26, 27, 28) includes a sheath and an electric conductor within the sheath (i.e. wiring/cable harness 23 with at least one cable and such a cable sheathing); and the seal element (i.e. cable sheathing 1 w/ first sealing/closure portion 2 & second sealing/closure portion 3) is bonded directly to the sheath (Fig. 9-17; Abstract; Paragraphs 0025-0028, 0058-0060, 0069).

Regarding Claim 4, Roser does not explicitly disclose that the conductive polymer composite material comprises a polymer foam and a plurality of metal particles embedded within the polymer foam.  
Kennedy teaches that the conductive polymer composite material (i.e. two-layer composite insulation comprising a conductive particle-filled polymer) comprises a polymer foam and a plurality of metal particles embedded within the polymer foam (Abstract; Column 1, line 52- Column 2, line 24; Column 3, line 29-42).
Kennedy teaches that it is well known in the art of electric cables to use conductive polymer composite materials such as a polymer foam and a plurality of metal particles embedded within the polymer foam in order to provide good crush resistance and dielectric properties to the cable. It would have been obvious to one skilled in the art to use such a conductive polymer composite material for the seal element of Roser, as taught by Kennedy, in order to provide good crush resistance and dielectric properties to the cable. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 5, Roser does not explicitly disclose that the conductive polymer composite material is configured to block transmission of radio frequency (RF) signals.  
Kennedy teaches that the conductive polymer composite material (i.e. two-layer composite insulation comprising a conductive particle-filled polymer) is configured to block transmission of radio frequency (RF) signals (i.e. conductive shielding 4) (Abstract; Column 1, line 52- Column 2, line 24; Column 3, line 29-60).
Kennedy teaches that it is well known in the art of electric cables to use conductive polymer composite materials such as a polymer foam and a plurality of metal particles embedded within the polymer foam in order to provide good crush resistance and dielectric properties to the cable as well as shielding. It would have been obvious to one skilled in the art to use such a conductive polymer composite material for the seal element of Roser, as taught by Kennedy, in order to provide good crush resistance, shielding , and dielectric properties to the cable. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Roser discloses that the seal element (i.e. cable sheathing 1) includes a first segment and a second segment (i.e. first sealing/closure portion 2 & second sealing/closure portion 3); and the electric cable (i.e. cables 24, 25, 26, 27, 28) is between the first segment and the second segment (Fig. 9-17; Abstract; Paragraphs 0025, 0026, 0037, 0046-0050, 0058-0072). The closure portions 2 & 3 are engaged together to enclose the cables within sheathing 1. 

Regarding Claim 7, Roser discloses that the seal element has a polygonal cross-sectional geometry (Fig. 9-17; Paragraphs 0025-0028, 0060).

Regarding Claim 9, Roser discloses a housing (i.e. universal distributor 29) including a wall (i.e. half-shell 31 w/ thin-walled film hinge 33); 
the electric cable passing through an aperture (i.e. second receiving section 38) in the wall; and 
the seal element (i.e. cable sheathing 1 w/ first sealing/closure portion 2 & second sealing/closure portion 3) seated in the aperture, and the seal element configured to plug an annular gap between the electric cable and the housing (i.e. as shown particularly in Fig. 15) (Fig. 9-17; Paragraphs 0058, 0061-0071).

Regarding Claim 10, Roser discloses that the wall has a first face (i.e. outer portion of receiving section 38) and a second face (i.e. inner portion of receiving section 38 where engagement portions 43-46 are located), and the aperture (i.e. receiving section 38) extends through the wall between the first face and the second face; and at least one of a first portion of the seal element projects out from the first face; or a second portion of the seal element projects out from the second face (Fig. 9-17; Paragraphs 0058, 0061-0071).

Regarding Claim 12, Roser discloses that the housing further includes a lid (i.e. half-shell 32); and the seal element is sandwiched between the wall and the lid (Fig. 9-17; Paragraphs 0058, 0061-0071). 

Regarding Claim 13, Roser discloses that the housing is configured with a first compartment (i.e. half of universal distributor 29 where receiving section 37 is located) and a second compartment (i.e. half of universal distributor 29 where receiving section 39 is located); 
the wall is between the first compartment and the second compartment; 
a first end of the electric cable (i.e. cables 26-28) is within the first compartment; and 
a second end of the electric cable (i.e. cables 24 & 25) is within the second compartment (Fig. 15; Paragraphs 0058, 0061-0071). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Roser et al. (WIPO Publication # WO2018/068990A1) in view of Kennedy et al. (US Patent # 5,210,377), as applied to claim 1 above, and in further view of Braun et al.  (US Patent Application Publication # 2014/0235094).
Regarding Claim 2, Roser in view of Kennedy does not explicitly disclose that the electric cable is configured as a flexible ribbon cable.  
Braun teaches that the electric cable is configured as a flexible ribbon cable (i.e. flat ribbon cable 2) (Fig. 1-3; Abstract; Paragraphs 0004-0005, 0008, 0031).
Braun teaches that it is well known in the art of electric cables to use a flexible ribbon cable configuration with an electrical contact-making system with a sealing function. It would have been obvious to one skilled in the art to use such flexible ribbon cable in the system of Roser in view of Kennedy, as taught by Braun, in order to increase the operating temperature range and impermeability of such a system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roser et al. (WIPO Publication # WO2018/068990A1) in view of Kennedy et al. (US Patent # 5,210,377), as applied to claim 1 above, and in further view of Gregory et al.  (US Patent # 5,098,753).
Regarding Claim 8, Roser in view of Kennedy does not explicitly disclose a conductive adhesive bonding the seal element to the electric cable.  
Gregory teaches a conductive adhesive (i.e. electrically conductive adhesive 17) bonding the seal element (i.e. boot 14 w/ electrically conductive lining 16) to the electric cable (i.e. cable 10) (Fig. 1-2; Column 1, line 9-18; Column 2, line 10-18; Column 2, line 62-Column 3, line 8; Column 3, line 21-26).
Gregory teaches a heat shrinkable tubular article which, in conjunction with a conductive adhesive, is used to enclose, seal, and electrically shield a cable. It would have been obvious to one skilled in the art to use such a conductive adhesive in the wiring harness of Roser in view Kennedy, as taught by Gregory, in order to ensure the sealing integrity and shielding function of said wiring harness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roser et al. (WIPO Publication # WO2018/068990A1) in view of Kennedy et al. (US Patent # 5,210,377), as applied to claim 1 above, and in further view of Hosokawa et al.  (Japanese Patent Application Publication # JP2005-076864A).
 Regarding Claim 11, Roser in view of Kennedy does not explicitly discloses that the aperture comprises a dovetailed slot in the wall.  
Hosokawa that the aperture comprises a dovetailed slot (i.e. dovetail groove 3) in the wall (Fig. 4; Abstract; Paragraphs 0006, 0026-0027).
Hosokawa teaches a sealing structure in which uses a dovetail groove in order to improve the sealing and prevent particles/dust from entering the sealed area. It would have been obvious to one skilled in the art to make the aperture of Roser in view of Kennedy comprise a dovetailed slot, as taught by Hosokaway, in order to improve the sealing and prevent particles/dust from entering.

Response to Arguments








Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. The Applicant argues that the combination of Roser & Kennedy does not teach or suggest the assembly as recited in claim 1, particularly the integral configuration of the seal element with the electric cable. The Examiner respectfully disagrees. Roser states that the cable sheathing is fitted tightly to the cables in a similar fashion to a tape. The Applicant’s own specification defines the seal element as configured integral with the electric cable, but states that it may be adhered or bonded to the electric cable and, therefore, said configuration fits within the Applicant’s definition of “integral”. The cable sheathing of Roser is also similarly tightly wrapped around the cable and would fit within the Applicant’s definition of integral. Alternatively, it would have been obvious to one skilled in the art to use a one piece construction instead of a separate structure since it would be merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/William H. Mayo III/Primary Examiner, Art Unit 2841